DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claim(s) 1, 3, 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite
1, 8, 9. A design supporting apparatus and non-transitory computer readable medium storing a program causing a computer/processor to:
acquire information regarding a design change including information regarding a design drawing before the design change and information regarding a design drawing after the design change; 
extract a difference between the information regarding the design drawings before and after the design change, and specify the difference as a design change location; 
acquire facility information regarding a facility in a current manufacturing line related to the design change location from facility information accumulated in a facility information database; 
determine whether or not the design change exceeds a copable range through replacement of a tool or a component with respect to the facility from information regarding the design change location and the facility information; and
rent manufacturing line in a case where the design change does not exceed the copable range, and output information indicating that the design change is not able to be coped with even through replacement of the tool or the component with respect to the facility in the current manufacturing line in a case where the design change exceeds the copable range.
3. The design supporting apparatus according to claim 1, wherein the current manufacturing line includes a plurality of work processes, and the facility in the current manufacturing line is correlated with each work process, and wherein the facility in the current manufacturing line is a facility corresponding to a work process specified by the information regarding the design change. 
7. (Currently amended) The design supporting apparatus according to claim 1, wherein the processor further displays the design drawing after the design change on a display, and wherein the processor outputs information indicating that the design change is not able to be coped with such that the information indicating that design change is able to be coped with or the information indicating that the design change is not able to be coped with is displayed along with the design drawing after the design change.
The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an apparatus, processor, non-transitory computer readable medium, or display nothing in the claim 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – apparatus, processor, non-transitory computer readable medium, or display.  The apparatus, processor, non-transitory computer readable medium is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The display adds only insignificant extrasolution activity (such as mere data gathering).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of apparatus or non-transitory computer readable medium amounts to no more than mere instructions to apply the exception using a generic computer component (see 
Claim Rejections - 35 USC § 102
2.	Rejections withdrawn.  
Allowable Subject Matter
3.	Claim 1, 3, 7-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
While McFarland teaches the following: 
1, 8, 9. A design supporting apparatus and non-transitory computer readable medium storing a program causing a computer to function as: 
an acquisition unit that acquires information regarding a design change (Fig. 1, element 130, paragraphs 40-60; Fig. 5, element 503, redesign, paragraphs 72-74, “If the user input identifies that the report on the capabilities of the manufacturing chain to manufacture the workpiece is unacceptable, the user may redesign the CAD model of the workpiece such that is can be manufactured using the manufacturing chain. This process may be repeated until an acceptable CAD model (so called "Final CAD model (FCM)") is achieved.”); and 

2. The design supporting apparatus according to claim 1, further comprising: another acquisition unit that acquires information regarding the facility in the current manufacturing line; and still another acquisition unit that acquires information regarding a result of a determination of whether or not the facility in the current manufacturing line is able to cope with the design change from the information regarding the design change acquired by the acquisition unit and the information regarding the facility in the current manufacturing line acquired by another acquisition unit, depending on whether or not the design change exceeds a copable range of the facility in the current manufacturing line (Fig. 5, paragraphs 72-74; Fig. 6, paragraphs 78-85; see also Fig. 7, and paragraphs 86-90). 
3. The design supporting apparatus according to claim 2, wherein the current manufacturing line includes a plurality of work processes, and the facility in the current manufacturing line is correlated with each work process, and wherein the facility in the current manufacturing line is a facility corresponding to a work process specified by the information regarding the design change (Fig. 1, paragraphs 36-40). 


McFarland fails to teach all the claimed features of applicant’s instant invention, specifically including: 
acquire information regarding a design change including information regarding a design drawing before the design change and information regarding a design drawing after the design change; 

acquire facility information regarding a facility in a current manufacturing line related to the design change location from facility information accumulated in a facility information database; 
determine whether or not the design change exceeds a copable range through replacement of a tool or a component with respect to the facility from information regarding the design change location and the facility information; and
output information indicating that the design change is able to be coped with through replacement of the tool or the component with respect to the facility in the current manufacturing line in a case where the design change does not exceed the copable range, and output information indicating that the design change is not able to be coped with even through replacement of the tool or the component with respect to the facility in the current manufacturing line in a case where the design change exceeds the copable range.

4.	The following claim drafted by the examiner and considered to overcome the outstanding 101 rejection is presented to applicant for consideration (see paragraph 46 of the instant disclosure): 
1, 8, 9. A design supporting apparatus and non-transitory computer readable medium storing a program causing a computer/processor to:

extract a difference between the information regarding the design drawings before and after the design change, and specify the difference as a design change location; 
acquire facility information regarding a facility in a current manufacturing line related to the design change location from facility information accumulated in a facility information database; 
determine whether or not the design change exceeds a copable range through replacement of a tool or a component with respect to the facility from information regarding the design change location and the facility information; and
output information indicating that the design change is able to be coped with through replacement of the tool or the component with respect to the facility in the current manufacturing line in a case where the design change does not exceed the copable range, and output information indicating that the design change is not able to be coped with even through replacement of the tool or the component with respect to the facility in the current manufacturing line in a case where the design change exceeds the copable range; and 
display, on a display screen, the output information indicated by a color of the determination result display box provided on the display screen on which the design drawing after the design change is displayed. 
Response to Arguments
2/14/22 have been fully considered but they are not persuasive. 
Applicant argues the claim is not directed to an abstract idea.  The examiner respectfully disagrees.  The claim limitations, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an apparatus, processor, non-transitory computer readable medium, or display nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the apparatus, processor, non-transitory computer readable medium, or display language, acquisition in the context of this claim encompasses a user manually thinking about a design change.  Similarly, output information, encompasses a user outputting information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Applicant argues the claim includes additional elements that are sufficient to amount to significantly more than the judicial exception.  The examiner respectfully disagrees.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of apparatus or non-transitory computer readable medium amounts to no more than mere instructions to apply the exception using a generic computer component (see background of the instant disclosure, paragraphs 3-6).  The display adds only .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896